COURT OF APPEALS OF VIRGINIA


Present:   Chief Judge Moon, Senior Judges Cole and Duff


OWENS BROCKWAY
AND
INSURANCE COMPANY OF THE STATE OF PENNSYLVANIA

v.   Record No. 1868-95-3                      MEMORANDUM OPINION *
                                                   PER CURIAM
CYNTHIA SUE BERRY                               DECEMBER 29, 1995


                                     FROM THE VIRGINIA WORKERS'
COMPENSATION COMMISSION
            (Robert M. McAdam; Wooten & Hart, on brief), for
            appellants.

            (A. Thomas Lane, Jr., on brief), for appellee.



     Owens Brockway and its insurer (hereinafter collectively

referred to as "employer") contend that the Workers' Compensation

Commission erred in finding that (1) Cynthia Sue Berry's

bilateral carpal tunnel syndrome qualifies as a "disease" under

the Workers' Compensation Act ("the Act"); (2) her claim fell

under the purview of Code § 65.2-400 rather than Code § 65.2-401;

and (3) Berry was not required to market her residual work

capacity from June 23, 1994 through August 7, 1994.    Upon

reviewing the record and the briefs of the parties, we conclude

that this appeal is without merit.   Accordingly, we summarily

affirm the commission's decision.    Rule 5A:27.

     The facts are not in dispute.    As of May 1994, Berry had

been working for employer for approximately eight years.      From
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
May 1993 to May 1994, Berry's job required that she stand at a

table, pick up bottles, and place them in a box.   She performed

this job twelve hours per day, five days per week.    She estimated

that she packed between 20,000 and 30,000 bottles each shift.

Berry first noticed problems with her hands in October 1993.

     On May 27, 1994, Berry sought medical treatment from Dr.

Jonathan K. Malone, an orthopedic surgeon, who diagnosed

bilateral carpal tunnel syndrome caused by her job.    On June 23,

1994, Berry underwent right carpal tunnel release surgery.   Dr.

Malone excused Berry from work during the six-week period after

the surgery.   In his deposition, Dr. Malone testified that Berry

was not totally disabled during this six-week period, but that

she would not have been able to use her right hand or arm in any

gainful employment.   Dr. Malone did not tell Berry that she could

perform one-handed work during this six-week period.   Pursuant to

Dr. Malone's release, Berry returned to work without restrictions

as of August 8, 1994.
                         I.   Disease Issue

     We recently held in Perdue Farms, Inc. v. McCutchan, 21 Va.

App. 65, 68, 461 S.E.2d 431, 435 (1995), that the general medical

definition of carpal tunnel syndrome places it within the

definition of disease set forth in Piedmont Mfg. Co. v. East, 17
Va. App. 499, 503, 438 S.E.2d 769, 772 (1993).   As in Perdue,

Berry's condition did not present as an obvious, sudden,

mechanical or structural change in her body.   Based upon our



                                  2
holding in Perdue and upon Dr. Malone's diagnosis, we conclude

that credible evidence supports the commission's finding that

Berry's carpal tunnel syndrome is a condition characterized as a

"disease" within the meaning of the Act.

      II.   Applicability of Code § 65.2-400 vs. § 65.2-401

     Because there was no evidence of substantial exposure to the

causative hazards of carpal tunnel syndrome outside of Berry's

employment, the commission properly considered Berry's claim

under the provisions of Code § 65.2-400 rather than § 65.2-401.
Wells v. Commonwealth, Dep't of Transp., 15 Va. App. 561, 565,

425 S.E.2d 536, 538 (1993).

                         III.   Marketing

     Employer contends that the commission erred in awarding

Berry temporary total disability benefits from June 23, 1994

through August 7, 1994, because Dr. Malone opined that she was

not totally disabled, but was only prohibited from using her

right hand and arm.

     Berry's testimony, and Dr. Malone's testimony and medical

records, provide credible evidence to support the commission's

finding of a short period of disability with a reasonable

expectation of return to regular employment.   Based upon these

findings, the commission did not err in ruling that Berry was not

required to market her residual capacity between June 23, 1994

and August 7, 1994.   See Holly Farms Foods, Inc. v. Carter, 15
Va. App. 29, 42-43, 422 S.E.2d 165, 171-72 (1992).



                                3
     Employer did not appeal the commission's finding that Berry

proved that her condition was caused by her employment.

Therefore, this finding is binding and conclusive upon us.

     For the reasons stated, we affirm the commission's decision.
                                             Affirmed.




                                4